1
2
3
4
5
6
                          UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9    CONTINA LUTRICE SCOTT,                  )   Case No.: 2:18-cv-08943-SHK
                                             )
10                Plaintiff,                 )   {PROPOSED} ORDER AWARDING
                                             )   EQUAL ACCESS TO JUSTICE ACT
11         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
12   ANDREW M. SAUL,                         )
     Commissioner of Social Security,        )
13                                           )
                  Defendant                  )
14                                           )
                                             )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $4,000.00 as
19   authorized by 28 U.S.C. § 2412 be awarded subject to the terms of the Stipulation.
20   DATE:       July 17, 2019
21                               ___________________________________
                                 THE HONORABLE SHASHI KEWALRAMANI
22                               UNITED STATES MAGISTRATE JUDGE
23
24
25
26

                                             -1-
